DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mattisson et al. (US Pub. 2021/0241430), hereinafter Mattisson, in view of Dutré et al. (NPL: Advanced Global Illumination), hereinafter Dutré.
Regarding claim 1, Mattisson discloses a method comprising: receiving images of an object, the images comprising first and second images (Fig. 1; Fig. 4; Paragraph [0008]: a system including a processor and a memory coupled to the processor and storing computer readable program code that when executed by the processor causes the processor to perform operations including extracting a plurality of high frequency image components and a plurality of low frequency image components from a plurality of 2D images of a 3D object captured at respective points of perspective of the 3D object; Paragraph [0037]: images may be processed by identifying points on the object 135 that were captured the first image 130a, the second image 130b, and/or subsequent images. The points may be various edges, corners, or other points on the object 135. The points are recognizable locations on the physical object 135 that may be tracked in various images of the physical object); determining feature points of the object using the first images (Paragraph [0031]: Applications such as 3D imaging, mapping, and navigation may use techniques such as Simultaneous Localization and Mapping (SLAM), which provides a process for constructing and/or updating a map of an unknown environment while simultaneously keeping track of an object's location within it. 2D images of real objects may be captured with the objective of creating a representation of a 3D object that is used in real-world applications such as augmented reality, 3D printing, and/or 3D visualization with different perspectives of the real objects. As described above, the generated 3D representation of the objects may be characterized by feature points that are specific locations on the physical object in the 2D images that are of importance for the 3D representation such as corners, edges, center points, and other specific areas on the physical object); determining a three-dimensional reconstruction of a scene having the object (Paragraph [0046]: One aspect in generating a 3D model includes recognizing that the model may be presented or displayed on a two-dimensional display device (though this is not the only possible output of generating a 3D model). Computer graphics systems include algorithms to render a 3D scene or object to a 2D screen. When rendered on a display device, the mesh may be combined in a way with the texture, by taking the 3D coordinate of the vertices and projecting them into a screen space using a camera position and parameters; Paragraphs [0064]-[0073]: blurring operation may incorporate the application of a filter to the underlying image. The blurring operation may, in some embodiments, adjust values for pixels in the underlying image based on values of neighboring pixels. In some embodiments, a small blur kernel may be used. For example, in some embodiments a radius of four pixels may be used. In some embodiments, a box-filter averaging process may be used. In some embodiments, an adaptive blurring process may be used that utilizes the mesh representation itself. For example, in some embodiments, a threshold for the blurring may be based on the quality of the 3D reconstruction and/or the pose estimation associated with the keyframe image…a threshold for the first and second blurring operations may be based on the quality of the 3D reconstruction and/or the pose estimation associated with the keyframe image…cause of the halo effect may be an imperfect pose, 3D reconstruction and/or non static objects. Generally, the better the pose/3D reconstruction, and the more static the object, the less the halo effect will appear. In some embodiments, when the underlying keyframe images include an imperfect pose/3D reconstruction, the low frequency texture atlas may lose more frequency information then was intended); aligning the three-dimensional reconstruction with a three-dimensional mesh model of the object (Paragraphs [0040]-[0043]: FIG. 3A illustrates the generation of a point cloud 200 and mesh representation 400 based on a 2D image, according to various embodiments described herein. As illustrated in FIG. 3A, analysis of the orientation and position information of a set of images (e.g., images 130a and 130b of FIG. 1) may result in the identification of points (e.g., points 140 through 144 of FIG. 1), which may collectively be referred to as point cloud 200, which is a plurality of points 200 identified from respective images of the object 135. From these identified plurality of points 200, characteristics of the mesh representation 400 of the object 135 may be updated…to adjust the mesh representation 400, a vertex 320 of one of the polygons 300 of the mesh representation 400 may be moved to a location in 3D space corresponding to the point of the point cloud 200 being analyzed. In some embodiments, to adjust the mesh representation 400, the polygons 300 of the mesh representation 400 may be reconfigured and/or new polygons 300 added so as to include a location in 3D space corresponding to the point of the point cloud 200 being analyzed in the surface of the mesh representation 400. In some embodiments, the adjustment of the mesh representation 400 may be weighted so that the mesh representation 400 moves toward, but not entirely to, the location in 3D space corresponding to the point of the point cloud 200 being analyzed); mapping pixel values of pixels of the second images onto the three- he process of weighted averaging 425 may begin with an initial low frequency texture atlas 435. The process may continue with processing pixels of interest of respective ones of the keyframe images 130. Each keyframe image 130 may have pixels of interest that correspond to views of the triangles of the mesh representation. For example, if a given pixel of the keyframe image 130 only illustrates a background of the 3D object 135 it may not be a pixel of interest. For each pixel of interest, the RGB value (e.g., the data value for each channel of the RGB data) may be added to the low frequency texture atlas 435 at the location in the low frequency texture atlas 435 that corresponds to the location on the 3D object 135 represented by the pixel. After processing all of the pixels of interest of all of the keyframe images 130, the low frequency texture atlas 435 may contain weighted sums of all of the pixels of interest at various locations within the low frequency texture atlas 435. These weighted sums may be normalized by dividing by the sum of all the weights; Paragraph [0062]: each of keyframe images 130 may be processed to generate the low frequency texture atlas 435 and the high frequency texture atlas 445. After each keyframe image 130 has been processed, a final texture atlas 450 may be created (Block 535). The final texture atlas 450 may be generated by merging the low frequency texture atlas 435 with the high frequency texture atlas 445. Merging the low frequency texture atlas 435 with the high frequency texture atlas 445 may include a pixel-wise combination of the two texture atlases. For example, for each corresponding pixel of the low frequency texture atlas 435 and the high frequency texture atlas 445, the data channels for the pixel may be summed. For example, if RGB data is used for the underlying pixel information, combining two corresponding pixels from the low frequency texture atlas 435 and the high frequency texture atlas 445 may include summing the data from the respective red channels, blue channels, and green channels of the two pixels to create a new RGB value for the corresponding pixel in the merged texture atlas 450. The result of the merging operation is a texture atlas 450 (such as texture atlas 160 of FIG. 3C) for the 3D mesh representation (such as the mesh representation 400' of FIG. 3C) of the 3D object). 
	Mattisson does not explicitly disclose determining directional radiosity of each mesh element of the three-dimensional mesh model; and determining hemispherical radiosity of the object based on the determined directional radiosity.
	However, Dutré teaches global illumination techniques (Pages vii-viii), further comprising determining directional radiosity of each mesh element of the three-dimensional mesh model (Fig. 4.1; Fig. 4.2; Page 31: computation of accurate global illumination requires the specification of the following three distributions for each light source: spatial, directional, and spectral intensity distribution; Pages 81-85: Radiosity algorithms often define sets as surface patches with the reflecting hemisphere as the directional component (Figure 4.1)… rendering equation tells us that the exitant radiance emitted by a point x in a direction Θ equals the self-emitted exitant radiance at that point and in that direction, plus any incident radiance from the illuminating hemisphere that is reflected at x in direction Θ); and determining hemispherical radiosity of the object based on the determined directional radiosity (Fig. 4.1; Fig. 4.2; Pages 81-85: Radiosity algorithms often define sets as surface patches with the reflecting hemisphere as the directional component (Figure 4.1)… rendering equation tells us that the exitant radiance emitted by a point x in a direction Θ equals the self-emitted exitant radiance at that point and in that direction, plus any incident radiance from the illuminating hemisphere that is reflected at x in direction Θ). Dutré teaches that this will allow for accurate computation of global illumination (Page 31). Mattisson and Dutré are both in the same field of endeavor, global illumination (Mattisson: Paragraph [0048]; Dutré: Pages vii-viii). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattisson with the features of determining directional radiosity of each mesh element of the three-dimensional mesh model; and determining hemispherical radiosity of the object 
Regarding claim 2, Mattisson, in view of Dutré teaches the method of claim 1, Mattisson discloses wherein the three-dimensional reconstruction produces camera matrices for imaging devices capturing the received images, and three-dimensional point cloud, wherein the alignment of the three-dimensional reconstruction with the three-dimensional mesh model is based on the three-dimensional point cloud (Fig. 1; Fig. 3A; Paragraphs [0040]-[0043]: FIG. 3A illustrates the generation of a point cloud 200 and mesh representation 400 based on a 2D image, according to various embodiments described herein. As illustrated in FIG. 3A, analysis of the orientation and position information of a set of images (e.g., images 130a and 130b of FIG. 1) may result in the identification of points (e.g., points 140 through 144 of FIG. 1), which may collectively be referred to as point cloud 200, which is a plurality of points 200 identified from respective images of the object 135. From these identified plurality of points 200, characteristics of the mesh representation 400 of the object 135 may be updated…to adjust the mesh representation 400, a vertex 320 of one of the polygons 300 of the mesh representation 400 may be moved to a location in 3D space corresponding to the point of the point cloud 200 being analyzed. In some embodiments, to adjust the mesh representation 400, the polygons 300 of the mesh representation 400 may be reconfigured and/or new polygons 300 added so as to include a location in 3D space corresponding to the point of the point cloud 200 being analyzed in the surface of the mesh representation 400. In some embodiments, the adjustment of the mesh representation 400 may be weighted so that the mesh representation 400 moves toward, but not entirely to, the location in 3D space corresponding to the point of the point cloud 200 being analyzed).
Regarding claim 3, Mattisson, in view of Dutré teaches the method of claim 1, Mattisson discloses wherein the mapping of pixel values of pixels of the second images comprises: determining mesh elements relating to one of the second images (Fig. 3A; Paragraph [0040]: FIG. 3A illustrates the generation of a point cloud 200 and mesh representation 400 based on a 2D image, according to various embodiments described herein. As illustrated in FIG. 3A, analysis of the orientation and position information of a set of images (e.g., images 130a and 130b of FIG. 1) may result in the identification of points (e.g., points 140 through 144 of FIG. 1), which may collectively be referred to as point cloud 200, which is a plurality of points 200 identified from respective images of the object 135. From these identified plurality of points 200, characteristics of the mesh representation 400 of the object 135 may be updated. As described herein, the mesh representation 400 may be composed of a plurality of polygons 300 including edges 330 and vertices 320); determining an order of the determined mesh elements based on the positions of the determined mesh elements and the one of the second images (Paragraph [0037]: When the camera 100 moves to a different location 120b, another image 130b may be captured. This same process of capturing images and identifying points may occur on the order of tens, hundreds, or thousands (or more) of times in the context of creating a 3D representation. The same points 140 through 144 may be identified in the second image 130b. The spatial coordinates, for example, the X, Y, and/or Z coordinates, of the points 140 through 144 may be estimated using various statistical and/or analysis techniques); and assigning pixel values of the one of the second images to the determined mesh elements based on the order (Paragraph [0044]: the plurality of polygons 300 may model features (such as features at the points 140-144 of FIG. 1) on the exterior surface of the object 135. In some embodiments, the plurality of polygons 300 may include a plurality of triangles, and are referred to as such herein. Each of the plurality of polygons 300 may have one or more vertices, which may be represented by a three-dimensional coordinate (e.g., a coordinate having three data values, such as an x-value, a y-value, and a z-value). This may be referred to herein as a "3D-coordinate; Paragraphs [0056]-[0057]: a weighted average 425 is used to combine low frequency image components 415 of different keyframe images 130 (see FIG. 4). For example, a first low frequency image component 415 from a first keyframe image 130 and a second low frequency image component 415 from a second keyframe image 130 may be added together on a per-pixel basis. Each pixel may receive a weight. Color data stored in color channels (e.g., red-green-blue (RGB) channels) of the pixel may be pre-multiplied with this weight. In some aspects, the weight may be calculated based on the viewing direction and the triangle normal (or a normal of another polygon representing the object 135). For example, higher weights may be given if the corresponding triangle is facing towards the camera...process of weighted averaging 425 may begin with an initial low frequency texture atlas 435. The process may continue with processing pixels of interest of respective ones of the keyframe images 130. Each keyframe image 130 may have pixels of interest that correspond to views of the triangles of the mesh representation. For example, if a given pixel of the keyframe image 130 only illustrates a background of the 3D object 135 it may not be a pixel of interest. For each pixel of interest, the RGB value (e.g., the data value for each channel of the RGB data) may be added to the low frequency texture atlas 435 at the location in the low frequency texture atlas 435 that corresponds to the location on the 3D object 135 represented by the pixel. After processing all of the pixels of interest of all of the keyframe images 130, the low frequency texture atlas 435 may contain weighted sums of all of the pixels of interest at various locations within the low frequency texture atlas 435. These weighted sums may be normalized by dividing by the sum of all the weights).
Regarding claim 4, Mattisson, in view of Dutré teaches the method of claim 3, Mattisson discloses wherein the mapping of pixel values of pixels of the second images further comprises: indicating that the assigned pixel values are associated with one of the determined mesh elements (Paragraph [0044]: the plurality of polygons 300 may model features (such as features at the points 140-144 of FIG. 1) on the exterior surface of the object 135. In some embodiments, the plurality of polygons 300 may include a plurality of triangles, and are referred to as such herein. Each of the plurality of polygons 300 may have one or more vertices, which may be represented by a three-dimensional coordinate (e.g., a coordinate having three data values, such as an x-value, a y-value, and a z-value). This may be referred to herein as a "3D-coordinate).
Regarding claim 5, Mattisson, in view of Dutré teaches the method of claim 1, Mattisson discloses wherein the first images comprise high exposure images, and the second images comprises any one of low exposure images, infra-red images, and hyperspectral images (Fig. 6A-6D; Paragraph [0009]: extracting a plurality of high frequency image components and a plurality of low frequency image components from a plurality of two-dimensional (2D) images of a 3D object captured at respective points of perspective of the 3D object, generating a low frequency texture atlas from the plurality of low frequency image components, generating a high frequency texture atlas from the plurality of high frequency image components by performing a texturing operation comprising seam leveling on a subset of the plurality of high frequency image components, and generating the texture atlas by merging the low frequency texture atlas with the high frequency texture atlas; Paragraph [0056]: a weighted average 425 is used to combine low frequency image components 415 of different keyframe images 130 (see FIG. 4). For example, a first low frequency image component 415 from a first keyframe image 130 and a second low frequency image component 415 from a second keyframe image 130 may be added together on a per-pixel basis. Each pixel may receive a weight. Color data stored in color channels (e.g., red-green-blue (RGB) channels) of the pixel may be pre-multiplied with this weight. In some aspects, the weight may be calculated based on the viewing direction and the triangle normal (or a normal of another polygon representing the object 135). For example, higher weights may be given if the corresponding triangle is facing towards the camera; Paragraphs [0064]-[0066]: FIG. 6A is a block diagram, and FIG. 6B is a flowchart, of operations to extract high frequency image components 410 and low frequency image components 415 from the keyframe images 130, according to embodiments of the inventive concepts. Referring to FIGS. 6A and 6B, generating the low frequency image components 415 may include performing a blurring operation 670 on respective ones of the keyframe images 130 (Block 605). This may be performed programmatically using a blurring method 670 such as Gaussian blur, which blurs an image based on a Gaussian function. The blurring operation may incorporate the application of a filter to the underlying image. The blurring operation may, in some embodiments, adjust values for pixels in the underlying image based on values of neighboring pixels. In some embodiments, a small blur kernel may be used. For example, in some embodiments a radius of four pixels may be used. In some embodiments, a box-filter averaging process may be used. In some embodiments, an adaptive blurring process may be used that utilizes the mesh representation itself. For example, in some embodiments, a threshold for the blurring may be based on the quality of the 3D reconstruction and/or the pose estimation associated with the keyframe image. The blurred version of the image may be thought of as the "low" frequency version of the image (i.e., the low frequency image component 415), in that the blurring has removed the sharp or fine details of the image. As discussed above, the "low" frequency version of the image may include color and tones…FIG. 6C is a block diagram, and FIG. 6D is a flowchart, of operations to extract high frequency image components 410' and low frequency image components 415' from the keyframe images 130, according to embodiments of the inventive concepts. As illustrated in FIGS. 6C and 6D, intermediate image components may be generated from the keyframe images 130).
Regarding claim 6, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer readable medium, which is disclosed by Mattisson, Paragraph [0008]: Various embodiments of present inventive concepts include a system including a processor and a memory coupled to the processor and storing computer readable program code that when executed by the processor causes the processor to perform operations); thus they are rejected on similar grounds.
Regarding claim 7, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613